Consolidation of three actions, tried before the court, without a jury. Action No. 1 is by Mallozzi, as plaintiff, to have certain real property declared to be his sole property and to require the defendant Jaques to execute and deliver to him a deed therefor and account for all moneys received with respect thereto. Action No. 2 is by Jaques, as plaintiff, against defendants Mallozzi and Bank of the Manhattan Company to recover proceeds of a bank account in the defendant bank in the joint names of Jaques and Mallozzi. Action No. 3 is by Jaques, as plaintiff, against Mallozzi, as defendant, to recover certain rents of premises involved, collected by Mallozzi and withheld by him. Jaques had judgment in her favor as defendant in Action No. 1 and as plaintiff in Actions Nos. 2 and 3. Mallozzi, plaintiff in Action No. 1, and defendant in Actions Nos. 2 and 3 appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.